                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   EASTERN DIVISION

BRYAN BALDWIN                                                                       PLAINTIFF


v.                               Case No. 2:18-cv-0071-KGB-JJV

OCIE BANKS, Sheriff,
Lee County, et al.                                                              DEFENDANTS

                                             ORDER

          The Court has reviewed the two Proposed Findings and Recommendations

(“Recommendations”) submitted by United States Magistrate Judge Joe J. Volpe (Dkt. Nos. 21,

25). No objections have been filed to either Recommendation, and the time to file objections has

passed.     After careful review, the Court concludes that the first Proposed Findings and

Recommendations should be, and hereby are, approved and adopted in part as this Court’s findings

(Dkt. No. 21). Judge Volpe recommends dismissing with prejudice claims against defendant Ocie

Banks; the Court instead dismisses without prejudice these claims. The Court concludes that the

second Proposed Findings and Recommendations should be, and hereby are, approved and adopted

as this Court’s findings (Dkt. No. 25).

          Accordingly, the Court grants Mr. Banks’s motion to dismiss (Dkt. No. 19), and the Court

grants defendant Essie Clay’s motion for judgment on the pleadings (Dkt. No. 23). The Court

dismisses without prejudice plaintiff Bryan Baldwin’s claims against Mr. Banks and dismisses

with prejudice his claims against Ms. Clay. The Court dismisses Mr. Baldwin’s complaint and

amended complaint (Dkt. Nos. 2, 4). The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3),

an in forma pauperis appeal from this Order adopting these recommendations would not be taken

in good faith.
       Also before the Court is Ms. Clay’s motion to stay discovery (Dkt. No. 27). The Court

denies as moot Ms. Clay’s motion (Dkt. No. 27).

       So ordered this 14th day of February, 2019.

                                                       _______________________________
                                                       Kristine G. Baker
                                                       United States District Judge




                                               2
